— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 24, 1998 {People v Delius, 253 AD2d 529 [1998]), affirming a judgment of the County Court, Nassau County, rendered May 13, 1997.
Ordered that the application is denied.
*987The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Angiolillo, J.P., Florio, Chambers and Roman, JJ., concur.